Citation Nr: 0324362	
Decision Date: 09/17/03    Archive Date: 09/30/03	

DOCKET NO.  99-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for a stomach disorder, 
including ulcer. 

3.  Entitlement to service connection for gallbladder 
disorder. 

4.  Entitlement to service connection for depression. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for sandfly fever. 

7.  Entitlement to service connection for hay fever. 

8.  Entitlement to service connection for a lung disorder. 

9.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
April 1969 and from July 1976 to April 1983.  He served in 
the Army National Guard from May 1969 to January 1970 and in 
the Air National Guard after January 1970.  The exact dates 
of the National Guard service are not shown in the record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of August 1998 and July 1999 
by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a hearing at the RO in August 2000 with respect to claims 
for service connection for headaches and hypertension.  

By a September 2002 decision, the Board granted service 
connection for hypertension but denied service connection for 
a heart disorder, a stomach disorder (to include ulcers), a 
gallbladder disorder and depression and denied a compensable 
rating for hearing loss.  The Board indicated that the claims 
for service connection for headaches, sandfly fever, hay 
fever and a lung disorder would be addressed in a separate 
decision following completion of additional evidentiary 
development undertaken by the Board pursuant to authority 
granted to it by regulation.  The veteran appealed the 
Board's September 2002 decision to the United States Court of 
Veterans Appeals for Veterans Claims (Court).  By a January 
2003 order, the Court granted a Joint Motion for Partial 
Remand and to Stay Proceedings filed by the appellant (the 
veteran) and the appellee (the Secretary of Veterans Affairs) 
and vacated the Board's decision as to all determinations 
made therein other than the grant of service connection for 
hypertension.  The case is now before the Board for 
readjudication consistent with the joint motion.  

Following the Court's order, the Board offered the veteran an 
opportunity to submit additional argument and/or evidence in 
support of the appeal before the Board proceeded with the 
readjudication ordered by the Court.  The veteran returned 
the response form attached to the letter, signed in March 
2003, to advise that he had nothing else to submit and to 
request that the readjudication proceed.  In a subsequent 
letter dated April 24, 2003, the Board explained the VA's 
expanded notification and duty to assist obligations under 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
informed the veteran that, notwithstanding the veteran's 
March 2003 statement that he had nothing further to submit in 
support of his claim, such letter was necessary to comply 
with the letter and spirit of the VCAA as well as the 
directives of the Court.  The letter offered the veteran a 
30-day period in which to respond, after which the 
readjudication would proceed on the basis of information and 
evidence currently of record in the event he did not respond.  
No reply to the letter was received.  

For the reasons that follow, additional actions are necessary 
before the issues on appeal may be further reviewed by the 
Board.


REMAND

As indicated above, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

Since the issuance of regulations to implement the VCAA 
effective February 22, 2002, the Board has cured deficiencies 
in VCAA compliance without remanding the case in question to 
the RO, either by mailing its own notification letters or by 
conducting its own development of the evidentiary record.  
See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  In the 
present case, consistent with the new VCAA regulations, and 
to comply with the January 2003 order of the Court, the Board 
determined that the veteran needed to be advised further as 
to the laws and regulations pertinent to his claims and of 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board sent a letter dated April 24, 2003, to 
the veteran to advise him of this information and to afford 
him an opportunity to respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) partially 
invalidated the Board's new VCAA regulations as codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV case).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid because, in providing only 30 days 
for a claimant to respond to a notice from the Board that 
information or evidence is needed, it violated the statutory 
provision, found at 38 U.S.C.A. § 5103 (West 2002), that 
permits a claimant one year to respond to such a request.  

In light of the ruling in the DAV case, it is now clear that 
the Board's April 2003 letter does not discharge the VA 
notification obligations under the VCAA and that the Board 
must remand the veteran's claims for the necessary action.  
Then, a determination must be made as to whether both the 
VCAA notice and development requirements have been satisfied 
and a supplemental statement of the case issued addressing 
all evidence received pursuant thereto.  It would be 
potentially prejudicial to the veteran for the Board to issue 
any decision at the present time, given the need for further 
actions to comply with the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

In addition to the foregoing, when the case was reviewed by 
the Board in September 2002, the Board determined that 
additional development of the evidentiary record was 
necessary with respect to the issues of entitlement to 
service connection for headaches, sandfly fever, hay fever 
and a lung disorder and informed the veteran that these 
matters would be the subjects of a separate decision after 
the evidentiary development was complete.  Pursuant to 
authority granted by newly promulgated VA regulations, 
described above, see 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the Board 
prepared a memorandum itemizing the development required, to 
be followed by readjudication of these issues after the 
receipt of additional evidence.  

However, on May 1, 2003, the decision in the DAV case 
invalidated the portions of the above-referenced VA 
regulations that had authorized the Board to conduct 
evidentiary development and to decide appeals using the 
evidence it had obtained.  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the originating agency for 
initial consideration or obtaining the claimant's waiver.  
Emphasizing that the Board's status was that of "primarily 
an appellate tribunal," the Federal Circuit found that the 
regulation is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  
Consequently, the case must be remanded for completion of the 
evidentiary development required in this case.  

As to this development, the veteran's appeal has raised an 
issue as to the availability of service medical records 
pertaining to the veteran's period of service from March 1955 
to April 1969.  The RO has made several attempts to obtain 
these records but the National Personnel Records Center 
(NPRC) has reported that no additional service medical 
records are available.  Consequently, the Board believes that 
a request should be made to the United States Air Force 
Military Personnel Center at Randolph Air Force Base in Texas 
to determine whether records may be available from that 
facility, since this is apparently the facility to which such 
records would have been first sent, prior to transferal to 
NPRC. 

Further, the veteran has been asked on a number of occasions 
to identify VA and private medical providers from whom 
additional documentation of examination or treatment for the 
various disabilities at issue might be obtained.  For the 
disorders that were the subject of the vacated September 2002 
Board decision, namely, a heart disorder, a stomach disorder, 
a gallbladder disorder, and depression, the best evidence to 
support the claim would consist of evidence showing that 
these disorders currently exist, given that the basis for the 
RO's denial of service connection was that the veteran has no 
current disability associated with these disorders.  For the 
remaining disorders for which service connection is claimed, 
the best evidence would be medical records documenting the 
existence of these disabilities throughout the entire period 
since separation from service.  

In this regard, the veteran has identified his current 
physician, but the only records on file from this person are 
dated from 1994 to 1998.  Additional records from this 
physician and from any other physician from whom the veteran 
has received examination or treatment since service would be 
beneficial in supporting the veteran's service connection 
claims.  Since the veteran has previously been asked to 
identify his post service medical providers, a further 
request might on its face appear to be redundant, especially 
since the veteran indicated in March 2003 that he had nothing 
more to submit in support of his claim.  Nonetheless, this 
response was to a March 2003 letter that merely offered him 
an opportunity to submit any additional argument or evidence 
to support his appeal before the Board proceeded with further 
adjudication.  Since then, he has been provided with a more 
complete notification of the evidence required to support his 
claim, and the present remand contains additional information 
that should serve to provide him with a basis for a more 
comprehensive search for records.  Consequently, efforts to 
satisfy the VCAA should, in the opinion of the Board, include 
a continuing attempt to identify and obtain any additional 
post service medical records that may be available, including 
those that document the existence of the disabilities that 
are not shown in the current record to be present.

After the completion of the foregoing, the veteran should 
undergo VA examinations for the purpose of ascertaining the 
nature and severity of all current disability related to the 
various claims and, where necessary, to establish whether 
there is a nexus between current disability and military 
service.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  It should be ensured that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to all issues on 
appeal.  

2.  The veteran should be given an 
opportunity to identify any additional 
medical providers, both VA and private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment since April 1983 for any of the 
disorders for which VA benefits are 
sought.  Upon receipt of proper 
authorization, attempts to obtain all 
available documentation from the 
providers identified should be made.  

3.  The United States Air Force Military 
Personnel Center at Randolph Air Force 
Base in Texas should be contacted and 
asked to provide the veteran's service 
medical records for the period from March 
1955 to April 1969 as may be located at 
that facility, since apparently this 
would have been the place to which these 
records were sent prior to any transferal 
to NPRC.  If no records can be found, or 
if they have been destroyed, specific 
confirmation of that fact should be 
obtained.  

4.  Arrangements should be made for the 
veteran to undergo a special VA ear, 
nose, throat and audiology examination 
for the purpose of determining the nature 
and etiology of his headaches and hay 
fever, as well as the extent of any 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner(s) for use in conjunction with 
the examinations.  All indicated tests 
and studies should be conducted, and all 
findings should be reported in detail.  
The examiner should be asked to set forth 
the diagnoses of any pathology related to 
hay fever, such as rhinitis, sinusitis, 
sinus headaches, etc., and as may be 
appropriate, to consult with the 
neurology examiner (see below) as to the 
etiology of the veteran's headaches.  A 
complete rationale should be stated for 
all conclusions reached.  

5.  Arrangements should be made for the 
veteran to undergo a VA pulmonary 
examination to determine whether he has a 
pulmonary disorder related to service.  
The claims folder should be made 
available to the examiner for use in 
conjunction with the examination.  The 
examiner should review all available 
service medical records, the September 
1976 records from the Lincoln General 
Hospital showing a diagnosis of asthmatic 
bronchitis, and current VA chest X-ray 
reports which refer to granulomatous 
disease.  The examiner should indicate 
the diagnosis of any current pulmonary 
disorder and render an opinion as to 
whether it is as likely as not that any 
current pulmonary disorder is related to 
service.  

6.  Arrangements should be made for the 
veteran to undergo a VA neurological 
examination to determine the etiology of 
his headaches.  The claims folder should 
be made available to the examiner for use 
in conjunction with the examination.  The 
examiner should state an opinion as to 
whether it is as likely as not that the 
veteran's headaches are related to 
hypertension or any underlying disorder 
or whether they represent separate and 
distinct pathology.  The neurology 
examiner is referred to the October 1997 
neurological examination which suggested 
that headaches might be related to a 
sleep problem, hypertension or muscle 
contraction headaches, and to the 
November 1997 VA psychiatric examination 
which suggested that the headaches may be 
related to depression.  The neurology 
examiner should consult with the ear, 
nose and throat examiner as may be 
appropriate in an effort to arrive at 
joint conclusions.  

7.  Arrangements should be made for the 
veteran to undergo a VA general medical 
examination to ascertain whether he 
currently has a heart disorder (including 
ischemic heart disease), a stomach 
disorder (to include ulcer), a 
gallbladder disorder or depression.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
tests and studies should be conducted, 
and all findings should be reported in 
detail.  In the event a special 
examination is necessary to ascertain the 
presence of any such disability, that 
should be arranged.  Any report provided 
should include an opinion as to whether 
any of the subject disabilities is as 
likely as not related to the veteran's 
military service.   

8.  When the record is complete, and any 
additional development accomplished as 
may be indicated by the results of the 
development requested herein, the issues 
on appeal should be re-adjudicated.  If 
any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


